Citation Nr: 0106660	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder (other than post-traumatic stress disorder (PTSD)).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  While the issues on appeal 
were addressed as a single issue in the appealed rating 
decision, the Board has chosen to address these issues 
separately in view of the different dispositions described 
below.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
psychiatric disorder was denied in a June 1984 Board 
decision, and his claim for this same disability, to include 
PTSD, was subsequently denied in an unappealed April 1993 
rating decision.

2.  Evidence submitted since the April 1993 rating decision 
is new but does not bear directly and substantially on the 
question of whether the veteran incurred a psychiatric 
disorder, other than PTSD, as a result of service.

3.  Evidence submitted since the April 1993 rating decision 
is new and bears directly and substantially on the question 
of whether the veteran incurred PTSD as a result of service.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision denying service connection 
for a psychiatric disorder, to include PTSD, is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  Evidence received since the April 1993 rating decision 
regarding the veteran's claim for service connection for a 
psychiatric disorder, other than PTSD, is not new and 
material, and the veteran's claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156 (2000).  

3.  Evidence received since the April 1993 rating decision 
regarding the veteran's claim for service connection for PTSD 
is new and material, and the veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that VA's statutory 
duty to assist the veteran with the development of facts 
pertinent to a claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
limited to new claims for compensation and not applicable to 
claims to reopen, as here.  VA, however, has recognized a 
responsibility to attempt to obtain relevant evidence from 
any new source identified by the claimant in the case of a 
claim to reopen.  See Veterans Benefits Administration (VBA) 
Fast Letter No. 01-13 (Feb. 5, 2001).  In this case, the 
veteran has not identified any additional sources of evidence 
from which additional pertinent medical records might be 
obtained.  As such, the Board finds that no further 
development is warranted prior to determining whether the 
veteran's claims should be reopened.

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2000); see also 
38 C.F.R. §§ 20.302, 20.1103 (2000).  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's initial claim for service connection for a 
psychiatric disorder was denied in a February 1982 rating 
decision on the basis of the absence of a showing of such a 
disorder in service.  The veteran appealed this denial, but, 
in a June 1984 decision, the Board confirmed the prior denial 
on the basis that his current psychiatric disorder was not 
incurred in or aggravated by service, and a psychosis had not 
been shown within a one year presumptive period following 
service.  Subsequently, in an April 1993 rating decision, the 
RO determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder, to include PTSD, on the basis that the 
veteran had not been diagnosed with PTSD to date and that the 
prior denial of service connection for a psychiatric disorder 
had not been shown to be in error.  

In June 1993, the RO received a statement from the veteran 
that indicated disagreement only with the RO's separate 
denial of entitlement to an increased rating for a right 
wrist disorder.  While, in this statement, the veteran also 
noted that he was currently hospitalized "for my nerves," 
he did not in any way make reference to his claim for service 
connection for a psychiatric disorder or the April 1993 
denial of that claim.  As such, the June 1993 statement 
cannot be construed as a Notice of Disagreement with regard 
to the April 1993 denial of service connection for a 
psychiatric disorder, to include PTSD.  See 38 C.F.R. 
§ 20.201 (2000).  Therefore, the April 1993 rating decision 
is final under 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2000), and the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since that decision. 

The Board has reviewed the record and observes that the 
evidence added since the April 1993 rating decision includes: 
(i) lay statements from the veteran and several 
acquaintances; (ii) private medical records, dated from 
January 1981 to March 1983; (iii) VA treatment and hospital 
records, dated from September 1991 to November 1999; and (iv) 
the report of a May 1999 VA examination.

Initially, the Board observes that the May 1999 VA 
examination report addresses a right wrist disability; the 
only information contained in this report regarding a 
psychiatric disability is a list of the veteran's 
medications.  Also, the lay statements from the veteran and 
his acquaintances do not in any way suggest that any of these 
individuals possesses the requisite level of medical 
expertise needed to render a competent medical opinion or 
diagnosis.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) (lay persons 
are generally not capable "of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms"); YT v. Brown, 9 Vet. App. 195, 
201 (1996) (generally, the only requirement for competency to 
provide medical evidence is that the person be a licensed 
health care professional).  This evidence, while new, is not 
material, as it does not bear directly and substantially on 
the questions of the etiology of a current psychiatric 
disorder (other than PTSD) or a diagnosis of PTSD.

Similarly, the remaining private and VA medical reports of 
record, while reflecting the veteran's self-reported history 
of psychiatric problems dating back to service, contain no 
medical opinion or other evidence linking a current 
psychiatric disorder back to service.  However, a May 1993 VA 
hospital report and a July 1993 VA outpatient report reflect 
a current diagnosis of PTSD, which had not been previously 
indicated in the record.

As the noted reports contain the first diagnoses of PTSD of 
record, they bear directly and substantially on the question 
of whether the veteran currently suffers from this disorder, 
and must be fully considered on their merits.  Therefore, to 
the extent that the previously denied claim for service 
connection encompassed PTSD, that claim is reopened.  
However, these reports contain no competent information 
regarding the etiology of a psychiatric disorder other than 
PTSD and are not "material," and, to that extent, the 
previously denied claim is not reopened.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder, other than PTSD, is not reopened, and the appeal is 
denied as to that issue.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and, 
to this extent only, the appeal is granted.


REMAND

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

In this case, the veteran's DD Form 214 indicates that he is 
a recipient of the National Defense Service Medal, the 
Vietnam Campaign Medal, and the Vietnam Service Medal (with 
two campaign stars).  The Board observes that an April 1999 
letter from the United States Armed Services Center for 
Research of Unit Records (Unit Records Center) indicates 
that, in the absence of specific information from the 
veteran, no historical documentation could be provided.  To 
date, however, the veteran has not been requested to submit a 
list of claimed in-service stressors or combat-related events 
such as could be verified by the Unit Records Center.  The 
veteran should be given an opportunity to submit such a list 
prior to adjudication by the Board.  Whether further 
development, such as additional stressor verification or a VA 
examination, is warranted depends on the nature and 
specificity of the in-service events described by the 
veteran.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the issue of entitlement to service 
connection for PTSD is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he provide detailed 
information regarding all in-service 
stressors and/or combat experiences from 
his tour of duty in the Republic of 
Vietnam.  To the extent possible, the 
items in the list should be specific as 
to names, dates, places, and other 
circumstances.

2.  After allowing the veteran a 
reasonable period of time in which to 
respond, the RO should determine whether 
he has provided a list of in-service 
events of sufficient specificity to 
warrant further development.  If the 
veteran either does not respond or 
provides a list lacking specific 
information, the RO should skip 
paragraphs 3 and 4 below and proceed to 
paragraph 5.  If additional specific 
stressor/combat information is received, 
the RO should proceed to paragraph 3 
below.

3.  In the event that additional specific 
stressor/combat information is received 
from the veteran, the RO should forward 
this information, along with copies of 
the veteran's DD Form 214 and any other 
relevant military records, to the Unit 
Records Center for the purpose of 
verification.  If the Unit Records Center 
is able to verify any of the veteran's 
claimed stressors/combat experiences, the 
RO should note such verification in the 
record and proceed to paragraph 4.  If no 
such experiences are verified by the Unit 
Records Center, the RO should skip 
paragraph 4 and proceed to paragraph 5.

4.  Then, but only if one or more of the 
veteran's reported stressors/combat 
experiences is verified, the RO should 
afford the veteran a VA psychiatric 
examination to determine the nature, 
extent, and etiology of his claimed PTSD.  
The examiner should be furnished with the 
veteran's claims file and requested to 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary should 
be accomplished.  In the examination 
report, the examiner should provide 
diagnoses for all psychiatric disorders 
noted upon examination.  If PTSD is among 
the diagnoses, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the 
incurrence of PTSD is etiologically 
related to a verified in-service stressor 
or combat experience.  All opinions and 
conclusions expressed should be supported 
by a fully detailed rationale in a 
typewritten report.

5.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain further development 
and adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

